Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Reasons for Allowance


     The applicant has perfected the  terms of foreign priority by providing the priority document in  the English language, now swearing  behind the Osawa reference of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEROME GRANT II/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




























                                            Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Musella on 2-25-2022.

The amendments or documents submitted 1-28-2022 and 2-25-2022 do not comply with 37 C.F.R  § 1.121.
   The examiner was instructed that such amendments were attempts to show that  the English translation provided antecedent basis to overcome the rejection of record.
Amend the ABSTRACT as follows:
ABSTRACT
Delete the Abstract  that appears in the 1-28-2022 and the 2-25-2022 amendment/communication and replace with the following:

                                            ABSTRACT
The present invention is directed to positioning a
plurality of eye feature points in the target image to determine position 

coordinates of the plurality of eye feature points to obtain normalized position  
feature data; and determining an eye state in the target image based on the 
position feature data. 



Claims
            Amend the claims as follows:
Delete  all claims that appear in the 1-28-2022 and 2-25-2022 communication/amendment and replace with the following:


    PNG
    media_image1.png
    316
    1074
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    444
    1118
    media_image2.png
    Greyscale


                 3.(Amended by the Examiner) The method according to claim 1, wherein determining 
    PNG
    media_image3.png
    135
    1059
    media_image3.png
    Greyscale




4.(Amended by the Examiner) The method according to claim 2, wherein

    PNG
    media_image4.png
    246
    1110
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    412
    1092
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    502
    1112
    media_image6.png
    Greyscale


                6.  (Amended by the Examiner)  The method according to claim 4, wherein
                      N = 12.

                7. Amended by the Examiner) The method according to claim 3, wherein classifying the position feature data comprises: classifying the position feature data with a classifier.

                8. (Amended by the Examiner) The method according to claim 7, wherein classifying the position feature data further comprises: training the classifier with sample images to obtain a classifier parameter for eye state detection. 
                 

    PNG
    media_image7.png
    478
    1106
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    287
    1102
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    480
    1118
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    465
    1115
    media_image10.png
    Greyscale


                13. (Amended by Examiner)  The electronic device according to claim 11, wherein

    PNG
    media_image11.png
    125
    1086
    media_image11.png
    Greyscale

                 14.(Amended by Examiner) The electronic device according to claim 12, wherein

    PNG
    media_image12.png
    499
    1119
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    142
    1084
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    521
    1122
    media_image14.png
    Greyscale

               16. (Amended by Examiner) The electronic device according  to claim 13 wherein classifying the position feature data comprises: classifying the position feature data with a classifier. 


    PNG
    media_image15.png
    226
    1101
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    479
    1043
    media_image16.png
    Greyscale

               training  the classifier with the position feature data to obtain a classifier parameter for detecting the eye state.

             19. (Amended by Examiner) An eye state detection apparatus, comprising:
an acquiring sub-circuit configured to acquire a target image; 
a positioning sub-circuit configured to position a plurality of eye feature points in  the target image to determine position coordinates of the plurality of eye feature points; 
a normalization processing sub-circuit configured to normalize the position coordinates of the plurality of eye feature points obtain the normalized position feature data; and
a determining sub-circuit configured to determine an eye state in the target image based on the position feature data.




SPECIFICATION
In the Written Specification, amend as follows:
Replace the written specifications as appears  in the 1-28-2022 and 2-25-2022 communication/amendment and replace with the following:


    PNG
    media_image17.png
    123
    880
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    181
    1125
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    528
    1013
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    582
    919
    media_image20.png
    Greyscale

    normalized position feature data.

    PNG
    media_image21.png
    522
    999
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    493
    921
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    385
    975
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    521
    950
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    499
    963
    media_image25.png
    Greyscale

     [0014] For example, the eye feature points include left eye feature points and night
eye feature points; and normalizing the position coordinates of the plurality of eye feature
points to obtain normalized position feature data includes: determining an Euclidean distance
between a mean value of position coordinates of left eye feature points and a mean value of
position coordinates of right eye feature points; and normalizing the position coordinates of
the plurality of eye feature points by the Euclidean distance as a standard unit, to obtain
normalized position feature data.

[0015] For example, determining an eye state in the target image based on the


    PNG
    media_image26.png
    555
    918
    media_image26.png
    Greyscale
 

    PNG
    media_image27.png
    542
    926
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    232
    974
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    545
    931
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    483
    980
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    350
    966
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    547
    1025
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    503
    984
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    544
    989
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    500
    975
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    336
    952
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    501
    999
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    379
    957
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    420
    986
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    98
    932
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    315
    976
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    553
    993
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    506
    1025
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    553
    930
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    455
    1019
    media_image45.png
    Greyscale

     [0058] FIG. 3 is a schematic flowchart diagram of an eye state detection method
according to an embodiment of the present disclosure. The method for detecting the eye
state may include the following steps 301-305. The order of the above
steps as described is only an example of the embodiments of the present disclosure, and

[0059] In Step 301, a target image is acquired.
[0060] In Step 302, it is detected whether a face is included in the target image.


    PNG
    media_image46.png
    545
    970
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    565
    1032
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    268
    1023
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    538
    969
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    459
    956
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    352
    943
    media_image51.png
    Greyscale


[0074] Based on the same inventive concept as the foregoing method, the
embodiment of the present disclosure further provides an eye state detection apparatus.
For the sake of brevity of the description, the following is only a brief description. FIG. 4 is
a structural block diagram of an eye state detection apparatus according to an
embodiment of the present disclosure, the apparatus includes: an acquiring sub-circuit
41, a positioning sub-circult.42, a normalization processing sub-circuit 43 and a
determining sub-circuit 44.
 

[0075] The acquiring sub-circuit 41 is configured to acquire a target image,
wherein the acquiring sub-circuit is, for example, a camera, a video camera, or the
like, and can be a program command that calls for a target image.

[0076] The positioning sub-circuit 42 is configured to position a plurality of eye
feature points in the target image to determine position coordinates of the plurality of eye
feature points, wherein, for example, eye feature points can include left eye feature points
and right eye feature points.


[0077] The normalization processing sub-circuit 43 is configured to normalize
the position coordinates of the plurality of eye feature points to obtain the normalized
position feature data, wherein, for example, the position coordinates of the plurality of eye
feature points can be normalized by an Euclidean distance between a mean value of
position coordinates of left eye feature points and a mean value of position coordinates of
right eye feature points, to obtain normalized position feature data, as a standard unit for
normalizing the position coordinates of the plurality of eye feature points.

[0078] The determining sub-circuit 44 is configured to determine an eye state in
the target image based on the position feature data.

[0079] For example, the positioning sub-circuit 42, the normalization
processing sub-circuit 43, and the determining sub-circuit 44 can be implemented
by software, or can be implemented by hardware or firmware. For example, they can be
implemented by a general purpose processor, programmable logic circuits, or integrated
circuits.

[0080] For example, the positioning sub-circuit 42 is configured, for example, to
detect whether a face is included in the target image, and when detecting that the target
image includes a human face, position a plurality of eye feature points in the target image.
pose processor, programmable logic circuits, or integrated circuits. 




[0081] For example, the normalization processing sub-circuit 43 is configured

    PNG
    media_image52.png
    487
    1097
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    453
    1083
    media_image53.png
    Greyscale

[0082] For example, in the embodiment, N=12.
[0083] For example, the determining sub-circuit 44 is configured to classify the
position feature data with a classifier.

[0084] In one example, the apparatus further includes: a classifier training sub-
circuit 45 configured to train the classifier with sample images to obtain a classifier
parameter for eye state detection.

[0085] It should be understood that the subsystems or sub-circuits described
in relation to the above-described apparatus for detecting the opened-eye or closed-eye
state correspond to the respective steps in the method described with reference to FIGS.
1-3. Thus, the operations and features described above for the method are also applicable
to the content-distribution-eye state detection apparatus and the sub-circuits included
therein, details of which will not be repeated herein.

    PNG
    media_image54.png
    104
    945
    media_image54.png
    Greyscale


    PNG
    media_image55.png
    377
    985
    media_image55.png
    Greyscale



    PNG
    media_image56.png
    453
    931
    media_image56.png
    Greyscale




    PNG
    media_image57.png
    529
    924
    media_image57.png
    Greyscale

points, and N is an even number; and determining the Euclidean distance Ed between El and
Er based on El and Er.

    PNG
    media_image58.png
    415
    933
    media_image58.png
    Greyscale


    PNG
    media_image59.png
    141
    926
    media_image59.png
    Greyscale



    PNG
    media_image60.png
    502
    946
    media_image60.png
    Greyscale


    PNG
    media_image61.png
    239
    1012
    media_image61.png
    Greyscale


    PNG
    media_image62.png
    476
    948
    media_image62.png
    Greyscale


    PNG
    media_image63.png
    458
    995
    media_image63.png
    Greyscale


    PNG
    media_image64.png
    363
    984
    media_image64.png
    Greyscale

[00101] The flowchart and block diagrams in the drawings illustrate the architecture,
function, and operation of possible implementations of the system, the method, and the

    PNG
    media_image65.png
    541
    944
    media_image65.png
    Greyscale


[00102] The sub-circuits or modules described in the embodiments of the
present disclosure can be implemented by software or by hardware. The described 
sub-circuit or module can also be provided in the processor. The names of these 
sub-circuits or modules do not in any way constitute a limitation on the sub-circuit or


[00103] In another aspect, the present disclosure further provides a computer
readable storage medium, which can be a computer readable storage medium included in
the apparatus described in the foregoing embodiments, or can exist separately, as a
computer readable storage medium that is not assembled into the device. The computer
readable storage medium stores one or more programs that are used by one or more
processors to perform the eye state detection methods described in this
disclosure.

[00104] The above description is only a preferred embodiment of the present
disclosure and a description of the technical principles applied. It should be understood by
those skilled in the art that the scope of the present disclosure referred to in the present
disclosure is not limited to the specific combination of the above technical features, and
should also cover other technical solutions formed by any combination of the above
technical features or equivalent features thereof without departing from the inventive
concept, for example, a technical solution formed by replacing the above features with but
not limited to, the technical features having similar functions, as disclosed in the present
disclosure.







Drawings
In the Drawings, please amend as follows:
Delete  all  drawings that appear in the 1-28-2022 and 2-25-2022 communication/amendment and replace with the following set of drawings:





    PNG
    media_image66.png
    561
    823
    media_image66.png
    Greyscale



    PNG
    media_image67.png
    572
    699
    media_image67.png
    Greyscale













    PNG
    media_image68.png
    568
    733
    media_image68.png
    Greyscale











    PNG
    media_image69.png
    576
    919
    media_image69.png
    Greyscale











    PNG
    media_image70.png
    528
    807
    media_image70.png
    Greyscale


                                                        FIG. 5